DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 01/05/2021, have been fully considered but they are moot in view of new ground of rejections. The reasons are set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The formal drawings received on 06/21/2019 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recites “… and a new software user entry …, wherein the new software user entry records a slot Identity (ID) of the first service board,” which is not disclosed by the applicant’s specification. The examiner meticulously reviewed the applicant’s specification and was not able to find the support for the aforementioned limitation. Additionally, the applicant, in the remarks dated 01/05/2021, does not point to any part of the applicant’s specification as the support for the aforementioned limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (Pub. No.: US 2014/0040891, hereinafter, “Karve”) in view of Gautam et al. (Pub. No.: US 2016/0352622, hereinafter, “Gautam”), and further in view of Khosrowpour et al. (Pub. No.: US 2016/0034548, hereinafter, “Khosrowpour”).
Claim 1 (similar claims 8, 15). Karve teaches:
A method of scheduling resources, comprising: – in paragraph [0014] (The invention is a method and apparatus for selecting provisioning targets for new virtual machine instances.)
creating, by a first service board on a distributed access gateway device, a first software user entry corresponding to a first user on a data plane, – in paragraph [0027] (In step 406, the provisioning manager 102 sends a message to the virtual machine creators 112 of each hypervisor 104 to inquire which of the hypervisors 104 have empty slots that can accommodate the new virtual machine instance. In step 408, the provisioning manager 102 receives a plurality of responses from the virtual machine creators 112 indicating which of the hypervisors 104 have empty slots.) 
determining, by the first service board, whether there is an idle hardware resource on the first service board; – in paragraphs [0017], [0027]  (Each of the slots 108 comprises a certain number of cores and memories to be allocated by the hypervisor 104.sub.1 to virtual machine instances. In step 406, the provisioning manager 102 sends a message to the virtual machine creators 112 of each hypervisor 104 to inquire which of the hypervisors 104 have empty slots that can accommodate the new virtual machine instance. In step 408, the provisioning manager 102 receives a plurality of responses from the virtual machine creators 112 indicating which of the hypervisors 104 have empty slots.) 
obtaining, by the first service board, a slot Identity (ID) of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, – in paragraphs [0031], [0034] (The provisioning manager then provisions the new virtual machine instance on the identified hypervisor in step 420. If the virtual machine creator 112 concludes in step 506 that the hypervisor 104 does not have an empty slot, then the virtual machine creator 112 sends a negative response to the provisioning manager 102 in step 510. The method 500 then ends in step 522. Alternatively, if the virtual machine creator 112 concludes in step 506 that the hypervisor 104 does have an empty slot, then the virtual machine creator 112 sends an affirmative response to the provisioning manager 102 in step 508.) 
wherein the second service board is selected from a resource group, and – in paragraph [0028] (In step 410, the provisioning manager 102 selects a hypervisor 104 having an empty slot.) 
the resource group comprises a plurality of service boards on the distributed access gateway device; and – in paragraph [0017], Fig. 1 (For instance, one or more of the hypervisors 104 may be installed on a server.)

Karve does not explicitly teach:
sending, by the first service board, the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry and a new software user entry corresponding to the first user on a data plane of the second service board, wherein the new software user entry records a slot Identity (ID) of the first service board.
However, Gautam teaches:
sending, by the first service board, the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry and a new software user entry corresponding to the first user on a data plane of the second service board, wherein the new software user entry records a slot Identity (ID) of the first service board. – in paragraph [0009] (The switch is configured to learn a MAC address against a port of the one or more ports; store, in the forwarding database, the MAC address with information including a port Identifier (ID), a switch ID, and enhanced HIT logic set to true; and synchronize the MAC address with the one or more switches if the enhanced HIT logic is true at the end of the cycle. The MAC address can be synchronized by transmitting a data frame to the one or more switches via the inter-switch connectivity, wherein the data frame is created to enable the one or more switches to learn the MAC address therefrom. The data frame can have a source address including the MAC address and a switch destination set such that the one or more switches receive the data frame. The data frame can include a sync unicast packet including an inter-switch header and a Layer-2 header. The inter-switch header can include a source switch indicator identifying the switch, a source port identifier identifying the port on the switch which learned the MAC address, a destination switch including a last switch of one or more switches, and a destination port set to an invalid port on the last switch; and the Layer-2 header can include any value for a destination address, a source address set to the MAC address, and empty data.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve with Gautam to include sending, by the first service board, the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry and a new software user entry corresponding to the first user on a data plane of the second service board, wherein the new software user entry records a slot Identity (ID) of the first service board, as taught by Gautam, in paragraph [0007], to provide an optimized approach for synchronizing forwarding database across multiple interconnected switches.

Combination of Gautam and Karve does not explicitly teach:
creating a first software user entry corresponding to a first user after the first user passes authentication.
However, Khosrowpour teaches:
creating a first software user entry corresponding to a first user after the first user passes authentication – in paragraphs [0012], [0020] (When one of users 112, 114, and 116 logs on to VDI 120, virtual desktop manager 122 authenticates the user, determines the operating system environment and application software needs of the user, and directs virtualization host 124 to instantiate a virtual machine that is associated with the user, and that runs the operating system environment and application software.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gautam and Karve with Khosrowpour to include creating a first software user entry corresponding to a first user after the first user passes authentication, as taught by Khosrowpour, in paragraph [0001], to provide a technique for an automated scaling of a virtual desktop environment (VDI)..

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (Pub. No.: US 2014/0040891, hereinafter, “Karve”) in view of Gautam et al. (Pub. No.: US 2016/0352622, hereinafter, “Gautam”), and further in view of Khosrowpour et al. (Pub. No.: US 2016/0034548, hereinafter, “Khosrowpour”), Song, Yubing (Pub. No.: US 2015/0169351, hereinafter, “Song”), and Zhang et al. (Pub. No.: US 2014/0241353, hereinafter, “Zhang”).
Claim 2 (similar claim 9). Combination of Karve, Gautam, and Khosrowpour teaches The method according to claim 1 – refer to the indicated claim for reference(s).

Combination of Karve, Gautam, and Khosrowpour does not explicitly teach:
further comprising: recording, by the first service board, the slot ID of the second service board in the first software user entry on the data plane of the first service board when determining that the second service board successfully creates the first hardware user entry corresponding to the first user.
However, Song teaches:
further comprising: recording, by the first service board, the slot ID of the second service board in the first software user entry on the data plane of the first service board when determining that the second service board successfully creates the first hardware user entry corresponding to the first user – in paragraph [0180] (The VM migration management module 93 is further adapted to instruct the virtual MAC address allocation module 91 to configure, upon receiving a notification that a VM is added, a virtual MAC address for the newly-added VM, and to instruct the Layer 2 forwarding table configuration module 92 to add a pair of VM entries associated with the newly-added VM in a Layer 2 forwarding table of a target access layer device; wherein the target access layer device is connected to a physical server where the newly-added VM is hosted on.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, and Khosrowpour with Song to include recording, by the first service board, the slot ID of the second service board in the first software user entry on the data plane of the first service board when determining that the second service board successfully creates the first hardware user entry corresponding to the first user, as taught by Song, in paragraph [0001], to provide 

Combination of Karve, Gautam, Khosrowpour, and Song does not explicitly teach:
receiving, by the first service board, a data packet from a user host on the data plane, and forwarding, by the first service board, the data packet to the second service board according to the slot ID of the second service board recorded in the first software user entry on the data plane when the received data packet is matched with the first software user entry.
However, Zhang teaches:
receiving, by the first service board, a data packet from a user host on the data plane, and forwarding, by the first service board, the data packet to the second service board according to the slot ID of the second service board recorded in the first software user entry on the data plane when the received data packet is matched with the first software user entry – in paragraphs [0056], [0057] (At 301, a packet is received. At 302, the virtual switch determines whether there is matching entry in the flow table for the packet for example based on source MAC address, destination address, and/or port number. If a matching entry is found at 302, the packet is forwarded via a destination port in the matching entry at 303.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, and Song .

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (Pub. No.: US 2014/0040891, hereinafter, “Karve”) in view of Gautam et al. (Pub. No.: US 2016/0352622, hereinafter, “Gautam”), and further in view of Khosrowpour et al. (Pub. No.: US 2016/0034548, hereinafter, “Khosrowpour”) and Zhang et al. (Pub. No.: US 2014/0241353, hereinafter, “Zhang”).
Claim 3 (similar claim 10). Combination of Karve, Gautam, and Khosrowpour teaches The method according to claim 1 – refer to the indicated claim for reference(s).
 Karve teaches:
further comprising: receiving, by the first service board, a software user entry corresponding to a second user from a third service board on the data plane, creating, by the first service board, a second software user entry and a second hardware user entry corresponding to the second user according to the received software user entry – in paragraphs [0031], [0038], [0038] (The provisioning manager then provisions the new virtual machine instance on the identified hypervisor in step 420. The virtual machine creator 112 receives a message from the provisioning manager 102 requesting that the new virtual machine instance be provisioned on the hypervisor 104. The virtual machine creator 112 then provisions the new virtual machine instance on the hypervisor 104.)

Combination of Karve, Gautam, and Khosrowpour does not explicitly teach:
recording, by the first service board, a slot ID of the third service board in the second software user entry.
However, Zhang teaches:
recording, by the first service board, a slot ID of the third service board in the second software user entry – in paragraphs [0056], [0057] (At 301, a packet is received. At 302, the virtual switch determines whether there is matching entry in the flow table for the packet for example based on source MAC address, destination address, and/or port number. If a matching entry is found at 302, the packet is forwarded via a destination port in the matching entry at 303.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, and Khosrowpour with Zhang to include recording, by the first service board, a slot ID of the third service board in the second software user entry, as taught by Zhang, in paragraph [0002], to employ virtualization to make full use of data center resources and meet higher service demands.

Claim(s) 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (Pub. No.: US 2014/0040891, hereinafter, “Karve”) in view of Gautam et al. (Pub. No.: US 2016/0352622, hereinafter, “Gautam”), and further in view of Khosrowpour et al. (Pub. No.: US 2016/0034548, hereinafter, “Khosrowpour”), Zhang et al. (Pub. No.: US 2014/0241353, hereinafter, “Zhang”), Aida, Takafumi (Pub. No.: US 2011/0295991, hereinafter, “Aida”), and Ogawa, Hideki (Pub. No.: US 2015/0016477, hereinafter, “Ogawa”).
Claim 4 (similar claim 11). Combination Karve, Gautam, Khosrowpour, and Zhang teaches The method according to claim 3 – refer to the indicated claim for reference(s).

Combination Karve, Gautam, Khosrowpour, and Zhang does not explicitly teach:
further comprising: creating, by the first service board, a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board.
However, Aida teaches:
further comprising: creating, by the first service board, a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board – 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, and Zhang with Aida to include creating, by the first service board, a first route entry comprising a host IP address of the second user on the data plane after creating the second software user entry and the second hardware user entry, wherein a destination device ID in the first route entry is an ID of the resource group, and a destination port ID in the first route entry is the slot ID of the first service board, as taught by Aida, in paragraph [0028], to efficiently attain switching of appliances, while preventing an existing, flow from being disconnected.

Combination Karve, Gautam, Khosrowpour, Zhang, and Aida does not explicitly teach:
synchronizing, by the first service board, the first route entry to another service board in the resource group on the data plane.
However, Ogawa teaches:
synchronizing, by the first service board, the first route entry to another service board in the resource group on the data plane – in paragraph [0018], Fig. 1 (An objective of the present invention is to provide a network system which manages one synchronization status of a flow entry constituting a flow table in a C/U separation 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, Zhang, and Aida with Ogawa to include synchronizing, by the first service board, the first route entry to another service board in the resource group on the data plane, as taught by Ogawa, in paragraphs [0001] and [0016], to provide an improved network system which synchronizes entries of path information in a large scale network of data center without problems related to scalability.

Claim 5 (similar claim 12). Combination of Karve, Gautam, Khosrowpour, Zhang, Aida, and Ogawa teaches The method according to claim 4 – refer to the indicated claim for reference(s).

Ogawa further teaches:
further comprising: receiving and storing, by the first service board, a second route entry synchronized from a fourth service board on the data plane – in paragraph [0018], Fig. 1 (An objective of the present invention is to provide a network system which manages one synchronization status of a flow entry constituting a flow table in a C/U separation type network system, such as an OpenFlow network system, and performs synchronization (a partial synchronization of the flow table) for each flow table.)


Claim 6 (similar claim 13). Combination of Karve, Gautam, Khosrowpour, Zhang, Aida, and Ogawa teaches The method according to claim 4 – refer to the indicated claim for reference(s).

Aida further teaches:
wherein the first software user entry further records an ID of a port connected with a host of the first user on the first service board – in paragraph [0106] (FIG. 14 shows the flow table 12 for which a "first entry F5" is set with regard to a certain one existing flow (a client IP address=CIP1, a port number=12345, a destination IP address=VIP1 and a destination port number=80).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, Zhang, and Ogawa with Aida to include wherein the first software user entry further records an ID of a port connected with a host of the first user on the first service board, as taught by 

Ogawa further teaches:
the method further comprising: receiving, by the first service board, a second route entry synchronized from a fourth service board on the data plane; searching for, by the first service board, a software user entry corresponding to an IP address comprised in the second route entry on the data plane; storing, by the first service board, the second route entry on the data plane when no software user entry corresponding to the IP address is searched out; storing, by the first service board, the second route entry on the data plane, modifying, by the first service board, a destination device ID to the slot ID of the first service board in the second route entry, and modifying, by the first service board, a destination port ID to an ID of the port connected with the host of the first user on the first service board in the second route entry when the first software user entry is searched out, wherein the ID of the port connected with the host of the first user on the first service board is recorded in the first software user entry corresponding to the IP address – in paragraphs [0018], [0235], [0245], Fig. 1 (An objective of the present invention is to provide a network system which manages one synchronization status of a flow entry constituting a flow table in a C/U separation type network system, such as an OpenFlow network system, and performs synchronization (a partial synchronization of the flow table) for each flow table. First, the partial synchronization processing unit 13 refers to the flow table of the controller (OFC) 10 to 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, Zhang, and Aida with Ogawa to include receiving, by the first service board, a second route entry synchronized from a fourth service board on the data plane; searching for, by the first service board, a software user entry corresponding to an IP address comprised in the second route entry on the data plane; storing, by the first service board, the second route entry on the data plane when no software user entry corresponding to the IP address is searched out; storing, by the first service board, the second route entry on the data plane, modifying, by the first service board, a destination device ID to the slot ID of the first service board in the second route entry, and modifying, by the first service board, a destination port ID to an ID of the port connected with the host of the first user on the first service board in the second route entry when the first software user entry is searched out, wherein the ID of the port connected with the host of the first user on the first service board is recorded in the first software user entry corresponding to the IP address, as taught by Ogawa, in paragraphs [0001] and [0016], to provide an improved .

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (Pub. No.: US 2014/0040891, hereinafter, “Karve”) in view of Gautam et al. (Pub. No.: US 2016/0352622, hereinafter, “Gautam”), and further in view of Khosrowpour et al. (Pub. No.: US 2016/0034548, hereinafter, “Khosrowpour”), Zhang et al. (Pub. No.: US 2014/0241353, hereinafter, “Zhang”), Aida, Takafumi (Pub. No.: US 2011/0295991, hereinafter, “Aida”), Ogawa, Hideki (Pub. No.: US 2015/0016477, hereinafter, “Ogawa”), and Song, Yubing (Pub. No.: US 2015/0169351, hereinafter, “Song”).
Claim 7 (similar claim 14). Combination of Karve, Gautam, Khosrowpour, Zhang, Aida, and Ogawa teaches The method according to claim 5 – refer to the indicated claim for reference(s).

Combination of Karve, Gautam, Khosrowpour, Zhang, Aida, and Ogawa does not explicitly teach:
further comprising: receiving, by the first service board, a data packet to be sent to a user host on the data plane, searching for, by the first service board, a third route entry corresponding to a destination IP address of the received data packet, wherein a destination device ID in the third route entry is the ID of the resource group, and a destination port ID in the third route entry is a slot ID; searching for, by the first service board, a software user entry and a hardware user entry corresponding to the destination IP address of the data packet on the data plane; when neither software user entry nor hardware user entry corresponding to the destination IP address is searched out, forwarding, by the first service board, the data packet to a service board corresponding to a slot according to the slot ID as the destination port ID in the third route entry on the data plane; when the second software user entry and the second hardware user entry are searched out, performing, by the first service board, processing based on the second hardware user entry on the data plane, forwarding, by the first service board, the data packet to the third service board based on a slot ID of the third service board recorded in the second software user entry; and when the first software user entry is searched out and no hardware user entry is searched out, forwarding, by the first service board, the data packet to a host of the first user according to an ID of the port connected with the host of the first user on the first service board on the data plane, wherein the ID of the port is recorded in the first software user entry.
However, Song teaches:
further comprising: receiving, by the first service board, a data packet to be sent to a user host on the data plane, searching for, by the first service board, a third route entry corresponding to a destination IP address of the received data packet, wherein a destination device ID in the third route entry is the ID of the resource group, and a destination port ID in the third route entry is a slot ID; searching for, by the first service board, a software user entry and a hardware user entry corresponding to the destination IP address of the data packet on the data plane; when neither software user entry nor hardware user entry corresponding to the destination IP address is searched out, forwarding, by the first service board, the data packet to a service board corresponding to a slot according to the slot ID as the destination port ID in the third route entry on the data plane; when the second software user entry and the second hardware user entry are searched out, performing, by the first service board, processing based on the second hardware user entry on the data plane, forwarding, by the first service board, the data packet to the third service board based on a slot ID of the third service board recorded in the second software user entry; and when the first software user entry is searched out and no hardware user entry is searched out, forwarding, by the first service board, the data packet to a host of the first user according to an ID of the port connected with the host of the first user on the first service board on the data plane, wherein the ID of the port is recorded in the first software user entry – in paragraphs [0136] (The core2, which is the master device of DC1_core, receives the Trill-encapsulated Ethernet packet, removes the next-hop header and the Trill header, and searches out an entry (shown in the fifth row of Table 5.3) in the Layer 2 forwarding table according to the source MAC address ED-01-00-01-00-01 of the inner Ethernet packet, wherein the entry searched out does not include a mapped MAC address, so that core2 does not replace the source MAC address. Core2 searches out an entry (shown in the second row of Table 5.3) in the Layer 2 forwarding table according to the destination MAC address 00-E0-FC-11-11-11 of the inner Ethernet packet header, wherein egress port information of the entry searched out is a L3 mark (which indicates the enabling of the Layer 3 forwarding), so 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve, Gautam, Khosrowpour, Zhang, Aida, and Ogawa with Song to include receiving, by the first service board, a data packet to be sent to a user host on the data plane, searching for, by the first service board, a third route entry corresponding to a destination IP address of the received data packet, wherein a destination device ID in the third route entry is the ID of the resource group, and a destination port ID in the third route entry is a slot ID; searching for, by the first service board, a software user entry and a hardware user entry corresponding to the destination IP address of the data packet on the data plane; when neither software user entry nor hardware user entry corresponding to the destination IP address is searched out, forwarding, by the first service board, the data packet to a service board corresponding to a slot according to the slot ID as the destination port ID in the third route entry on the data plane; when the second software user entry and the second hardware user entry are searched out, performing, by the first service board, processing based on the second hardware user entry on the data plane, forwarding, by the first .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449